Citation Nr: 1715032	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  14-40 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss.  

2.  Entitlement to service connection for peptic ulcer disease.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for rheumatoid arthritis.  

5.  Entitlement to service connection for organic diseases of the nervous system (other than already service-connected tinnitus and sensorineural hearing loss).  

6.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  

7.  Entitlement to an effective date earlier than May 29, 2013 for the grant of special monthly compensation (SMC) based on the need for regular aid and attendance for the Veteran's spouse, E.M.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from May 1946 to March 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  The Veteran filed a notice of disagreement (NOD) with this decision in December 2013, and perfected a timely appeal of this decision in October 2014.  

The Board notes that in the November 2013 rating decision, the RO granted the Veteran's claim for entitlement to SMC based on the need for regular aid and attendance for his spouse, E.M., effective September 3, 2013.  In his December 2013 NOD, the Veteran sought an earlier effective date for the grant of SMC benefits.  In the January 2015 rating decision, the RO changed the effective date for the grant of SMC benefits based on the need for regular aid and attendance for the Veteran's spouse to May 29, 2013.  As the Veteran has not expressed satisfaction with this date and an effective date earlier than May 29, 2013 is still possible, the claim of entitlement to earlier effective date remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for peptic ulcer disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has manifested no worse than Level VI hearing acuity in his right and left ear.

2.  The Veteran has not had hypertension during any time from contemporaneous to when he filed his claim to the present.  

3.  The Veteran has not had any disease identified as an organic disease of the nervous system (other than already service-connected tinnitus and sensorineural hearing loss) during any time from contemporaneous to when he filed his claim to the present.  

4.  The Veteran has not had rheumatoid arthritis during any time from contemporaneous to when he filed his claim to the present.  

5.  The Veteran first submitted his claim for SMC based on the need for regular aid and assistance for his spouse, E.M., on September 3, 2013.  

6.  The Veteran is currently service-connected for bilateral hearing loss, evaluated as 30 percent disabling, and he is service-connected for tinnitus, evaluated as 10 percent disabling (both effective May 29, 2013).  He has a combined rating of 40 percent effective from May 29, 2013.  
CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.16, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

3.  The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

4.  The criteria for service connection for organic diseases of the nervous system (other than already service-connected tinnitus and sensorineural hearing loss) have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

5.  The criteria for an effective date earlier than May 29, 2013 for the grant of entitlement to SMC based on the need for regular aid and attendance for the Veteran's spouse have not been met.  38 U.S.C.A. §§ 5101 (a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.102, 3.151, 3.155, 3.159, 3.314, 3.400, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in June 2013 and September 2013.  These letters notified the Veteran of the information and evidence needed to substantiate his claims.  Specifically, notice of the elements required in substantiating his service connection claims, as well as information regarding the general criteria for the assignment of disability ratings and effective dates was also was provided in these letters, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA, and private treatment records are associated with the claims file.  VA afforded the Veteran an audiological examination in July 2013. 

With regard to the Veteran's claim for a higher rating for his bilateral hearing loss, the Board finds that the VA examination obtained in this case is adequate, as it was predicated on an audiological evaluation of the Veteran, as well as the Veteran's reported history and symptomatology.  The examiner considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provided the findings necessary to apply pertinent rating criteria.  The Board finds that the medical examination report and opinion, along with the VA and private treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2016). 

The Board acknowledges that in his October 2014 substantive appeal, the Veteran contended that his hearing had continued to worsen since his last VA examination one year prior.  The computerized Compensation and Pension Exam Inquiry form reflects that a request was initiated in February 2015 to schedule the Veteran for a more recent VA audiological examination.  Review of the record reflects that the Veteran was scheduled for another VA audiological examination that same month but failed to cooperate with the appointment process and R.S.V.P. for his scheduled examination at the Manila RO.  The Secretary has the authority to schedule a Veteran for an examination for confirmation purposes.  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  Further, the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination.  38 C.F.R. § 3.326 (a) (2016).  When entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant without good cause fails to report for the examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (2016).  The Veteran has not provided good cause for his failure to follow up with the appointment process and respond to the request to schedule his examination.  Although in a January 2016 statement, the Veteran indicated that he had been in weak physical condition and therefore unable to attend his scheduled VA examination, this was in response to his failure to report to the December 2015 VA examination scheduled in connection to his claim for SMC based on the need for regular aid and attendance.  In his statement, the Veteran indicated that he had been unable to undergo VA examinations any time prior to the holidays due to his weakened physical state at the time.  According to the Veteran, he contacted the VA outpatient clinic and informed them that he could not travel due to his condition, and asked to reschedule his VA examination for another time after he had recuperated.  The Veteran indicated that he now felt well enough to travel and wished to have his VA examination in connection to his claim for SMC based on the need for regular aid and attendance rescheduled.  As such, while the Veteran provided an explanation for his request to cancel his December 2015 VA examination in connection to a claim that is currently not on appeal, he has not provided good cause for his failure to follow through with the scheduling/appointment process for the VA audiological examination the RO attempted to schedule him for in February 2015.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the claim for a higher rating for his bilateral hearing loss has been met.  38 C.F.R. § 3.159 (c)(4).  

With regard to the Veteran's claims seeking service connection for hypertension, rheumatoid arthritis and organic diseases of the nervous system, the Board acknowledges that no VA examination was provided and no VA opinion has been obtained with respect to these claims.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury, is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case, the Board finds that VA has no duty to provide an examination with regard to the claims seeking service connection for hypertension, rheumatoid arthritis, and organic diseases of the nervous system because there is no evidence of a chronic condition manifested during an applicable presumptive period and no competent evidence of a current disability or persistent or recurrent symptoms of a disability.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the Veteran's service treatment records are missing due to fire-related reasons.  As will be discussed in the Remand section below, the claim for peptic ulcer disease is being remanded in order for the AOJ to retrieve potentially relevant service treatment records.  However, consideration of the Veteran's claims for hypertension, rheumatoid arthritis and organic diseases of the nervous system will not be deferred pending this additional development.  The reason for this is that review of the entire post-service evidence of record is negative for any treatment for, or diagnoses of hypertension, rheumatoid arthritis, or organic diseases of the nervous system, as well as any symptoms suggestive of these disorders.  In addition, the Veteran has not indicated at any point throughout the appeal that he received treatment for, or experienced symptoms suggestive of, these disorders in service.  In his June 2000 NA Form 13055 the Veteran indicated that he received treatment for dysentery and peptic ulcer disease in service, but he did not indicate that he received or underwent treatment for his other claimed disorders.  In other words, other than relating these disabilities to his military service, the Veteran has not provided any information or evidence to substantiate his claims, or to support his assertion that these disabilities are service-related.  As such, there is no indication from the record that the missing service treatment records would contain information regarding these claimed disorders. 

Moreover, the post-service medical evidence of record, which predominantly includes treatment records issued by the Veteran's private physician, G.G.A., M.D., only documents treatment for, and a diagnosis of, peptic ulcer disease.  Further, as will be discussed below, the objective medical findings fail to establish a current diagnosis of hypertension, rheumatoid arthritis, or organic diseases of the nervous system, and do not evidence symptoms suggestive of such disorder(s) at any point in time following the Veteran's separation from service.  The record also contains no probative evidence to suggest that the Veteran's claimed hypertension, rheumatoid arthritis, and/or organic diseases of the nervous system is/are related to his military service.  In addition, the Veteran has not any point referenced any outstanding records documenting treatment for his claimed hypertension, rheumatoid arthritis, or organic diseases of the nervous system.  In light of the fact that the post-service medical evidence of record is absent for any evidence within the record documenting any treatment for, or diagnoses of these claimed disorder(s) for the past sixty-eight years since his separation from service, and is further absent any indication or suggestion of potentially relevant outstanding records, the Board finds that even if the missing service treatment records are retrieved and review of these records contains information regarding treatment, signs of manifestations of any of these disorders, given that the post-service medical evidence from the time of his separation from service in 1949 to the present, is devoid of any treatment for, or diagnoses of these disorders, in-service evidence of these disorders would not trigger the duty to provide the Veteran a medical examination under McLendon.  For these reasons, the Board has determined that VA is not obliged to provide an examination or obtain a medical opinion in response to the Veteran's claims for hypertension, rheumatoid arthritis, and organic diseases of the nervous system.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 12.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there is no "medically competent" evidence of the claimed disabilities, and there are no more than conclusory statements offered by the Veteran that his hypertension, rheumatoid arthritis and organic diseases of the nervous system are related to his military service.  Such statements, coupled with the lack of any evidence of clinical diagnoses of these claimed disorders, do not trigger VA's duty to provide an examination or obtain a medical opinion. 

Neither the Veteran, nor his representative, has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  The Board finds that VA complied with its duty to assist the Veteran in the development of facts pertinent to his claims.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Accordingly, the Board will address the merits of the claims.

Service Connection

Hypertension, Rheumatoid Arthritis, and Organic Diseases of the Nervous System

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases, including organic diseases of the nervous system, hypertension, and arthritis,  may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Service connection has already been established for sensorineural hearing loss and tinnitus.  Those disabilities are considered by VA to be organic diseases of the nervous system.  The discussion regarding the Veteran's claim of entitlement to service connection for organic diseases of the nervous system refers to claimed organic diseases of the nervous system other than sensorineural hearing loss and tinnitus.  

In May 2013, the Veteran filed claims for VA disability compensation, seeking service connection for hypertension, rheumatoid arthritis and organic diseases of the nervous system.  As noted above, and as will be discussed in greater detail in the Remand section below, the Veteran's service treatment records are missing due to fire-related reasons and are thus unavailable.  The Veteran has not indicated that he received treatment for any of these claimed disorders in service, nor has he indicated that any of these disorders manifested themselves as a chronic disease within one year of his discharge from service in March 1949.  See 38 C.F.R. §§ 3.307, 3.309.  In his claim, as well as in his December 2013 NOD and October 2014 substantive appeal (and in several statements in support of his claim), the Veteran indicated that these disabilities had been recurring since his discharge from service, and were either incurred in, or related to his military service.  However, other than his assertions, he has not offered any evidence in support of his claim.  

Indeed, the only objective medical evidence proffered by the Veteran, relates to treatment provided for his peptic ulcer disease.  The post-service evidence of record includes medical records issued by the Veteran's private physician, Dr. A. (dated from 1971 to 2000), that focus on treatment provided for his peptic ulcer disease.  In a document requesting information regarding his post-service treatment history, the Veteran only wrote that he had been treated by Dr. A for his peptic ulcer disease from 1971 to the present time.  The remainder of the post-service evidence of record is absent for any treatment for, or diagnoses of his claimed hypertension, rheumatoid arthritis, and organic diseases of the nervous system.  Other than the Veteran's assertions, the evidence also fails to show that he has been experiencing symptoms suggestive of hypertension; rheumatoid arthritis, to include any type of arthritic condition; and/or organic disease of the nervous system, to include any type of psychiatric condition.  

In this regard, the Board notes that the Veteran was informed of the importance of providing evidence showing a current disability.  In denying service connection for the claimed disabilities, the RO indicated that the evidence of record failed to show that these disabilities had been clinically diagnosed.  Although the Veteran disagreed with that decision, he provided no further evidence regarding his claimed disabilities in his December 2013 NOD and October 2014.  Thus, even if service treatment records documented treatment for, or signs of these disabilities, the weight of the evidence does not establish current diagnoses of hypertension, rheumatoid arthritis, and organic diseases of the nervous system.  There is simply no evidence, other than the Veteran's application for VA benefits wherein he applied for service connection for these disabilities, and his contentions, that the Veteran has existing hypertension, rheumatoid arthritis and/or organic diseases of the nervous system that was/were incurred in service, or resulted from an in-service cause.  

Accordingly, the Board finds that the competent and probative evidence of record fails to establish that the Veteran has hypertension, rheumatoid arthritis, or organic diseases of the nervous system.  The United Stated Court of Appeals for Veterans Claims (Court) has consistently held that service connection cannot be awarded in the absence of current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Without evidence of a current disability, the Board finds that the claims seeking of service connection for hypertension, rheumatoid arthritis and organic diseases of the nervous system must be denied.

The Board has considered the Veteran's assertions that he has hypertension, rheumatoid arthritis, and organic diseases of the nervous system that was/were either incurred in service, or related to an in-service cause.  The evidence does not establish that the Veteran has expertise in diagnosing a medical condition.  He is thus considered a non-expert, or a layperson.  Whether the diagnosis of a layperson is competent evidence depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, whether the Veteran has a hypertension, rheumatoid arthritis and organic diseases of the nervous system due to disease or injury, are complex questions.  The Board thus finds his statements that he has such disabilities to not be competent evidence.  

Because the competent evidence in the current appeal tends to show that the Veteran has not had any current hypertension, rheumatoid arthritis, and organic diseases of the nervous system from contemporaneous to when he filed his claims to the present, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for hypertension, rheumatoid arthritis and organic diseases of the nervous system.  The benefit-of-the-doubt provisions do not apply.  Service connection for hypertension, rheumatoid arthritis and organic diseases of the nervous system is not warranted.  

Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the current disability rating assigned by the RO.  

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (2009); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Regulations specify that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  

The rows in Table VI (printed in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the column appropriate for the numeric designation for the ear having the better hearing acuity and the row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial rating in excess of 30 percent for his bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  

The Veteran was afforded a VA audiological examination in July 2013.  On examination, the audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 60, 60, 80 and 90 respectively. For the left ear, auditory thresholds in the same frequencies were recorded as 60, 70, 90 and 95 respectively.  The average pure tone threshold was 73 in the right ear and 76 in the left.  Using the Maryland CNC test, speech recognition ability was 0 percent in both ears.  However, according to the examiner, use of the speech discrimination score was not appropriate for the Veteran because of his language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.  Based on the examination findings, the VA examiner diagnosed the Veteran with having sensorineural hearing loss in both ears, and determined that said hearing loss was at least as likely as not caused by, or a result of an event in his military service.  

In light of the examiner's determination that use of the speech discrimination scores was not appropriate for the Veteran, his audiometric findings cannot be applied to Table VI.  However, pursuant Table VIA, the results of the July 2013 examination correspond to Level VI hearing in both ears. 38 C.F.R. § 4.85 (b).  When these values are applied to Table VII, a 30 percent disability rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered whether an initial increased evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  At the July 2013 VA examination, the Veteran did have puretone threshold findings at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 or more in both ears.  38 C.F.R. § 4.86 (a).  Again, pursuant to Table VIA, the results of the July 2013 VA examination corresponds to Level VI in the both ears.  When these values are applied to Table VII, a 30 percent rating is assigned.  Therefore, the Veteran is not entitled to a higher evaluation for his service-connected bilateral hearing loss under 38 C.F.R. § 4.86 (a).  In addition, the Veteran did not have puretone threshold findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (b).  As such, it is apparent that the 30 percent disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a)-(b).

Based on these results, the Board concludes that an initial rating in excess of 30 percent for the Veteran's bilateral hearing loss is not warranted.  It is apparent that the assigned 30 percent disability evaluation for the appeal period for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  Although the Veteran contends that his hearing loss is more severe, and therefore warrants a higher evaluation, the assignment of disability evaluations for hearing impairment is a mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The above determination is based upon consideration of applicable rating provisions.  In addition, the VA examination report specifically addresses the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  At the July 2013 VA examination, after interviewing and evaluating the Veteran, the examiner diagnosed him with having sensorineural hearing loss in both ears and found that said hearing loss impacted the ordinary conditions of the Veteran's daily life.  According to the VA examiner, the Veteran has a difficult time understanding spoken words and phrases and relatives have to shout near the Veteran's ear in order to make him understand.  

The Board acknowledges that the Veteran experiences difficulty hearing in various settings and situations.  However, despite the difficulties experienced by the Veteran, there is nothing in the record to show that he experiences difficulty carrying out his activities of daily living as a result of his hearing loss.  Furthermore, although the examiner noted that the Veteran's hearing loss impacted his ability to work, he did not state or conclude that the Veteran's hearing disability had a significant effect on his ability to maintain any type of employment.  In this regard, the Veteran claims that a higher rating for his bilateral hearing loss is warranted, not that the VA examination report was defective.  See Martinak, 21 Vet. App. at 455.

The Board has considered the statements made by the Veteran in which he asserted that his hearing loss disability warrants an initial increased rating in excess of 30 percent.  However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104 (c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Application of the schedule to the facts and medical findings of this case shows that a rating in excess of 30 percent for the Veteran's bilateral hearing loss is not warranted.  

Therefore, the Board finds that the preponderance of the evidence is against an initial schedular rating in excess of 30 percent for bilateral hearing loss.  Hence the appeal as to a higher schedular rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321 (b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  He has complained of difficulty hearing and understanding speech.  Difficulty understanding speech due to hearing loss is contemplated by Diagnostic Code 6100.  Although the Veteran's speech recognition scores were not used in determining the level of his hearing impairment, the rating criteria for hearing loss are also based, in part, on the puretone audiometric findings.  Furthermore, Diagnostic Code 6100 provides for higher ratings for more severe impairment of hearing. 

The Board points out that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  

The Board notes that, in this claim, the functional effects of the Veteran's hearing impairment did not reasonably raise the issue of whether referral for extraschedular consideration is warranted, and the Veteran has not raised the issue that the schedular rating was inadequate.  As such, the Board is under no duty to provide a lengthy discussion on extraschedular referral in this case.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 6, 2017).  That being said, based on the foregoing, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Therefore, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).  

Earlier Effective Date

The Veteran seeks an effective date earlier than May 29, 2013, for the grant of SMC based on the need for aid and attendance for his spouse.  

Any veteran who is entitled to disability compensation at the rates provided in 38 U.S.C.A. § 1114, whose disability is rated not less than 30 percent disabling, and whose spouse is a patient in a nursing home, or helpless or blind, or so nearly helpless or blind as to need or require the regular aid and attendance of another person, is entitled to additional compensation.  38 U.S.C.A. § 1115.  Under 38 C.F.R. § 3.351 (a)(2), SMC is payable to a Veteran by reason of the Veteran's spouse being in need of aid and attendance.  

Generally, the effective date of an award of compensation for an increased rating is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (o)(1) (2016).  Prior to March 24, 2015, VA recognized formal and informal claims.  [Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; claims are now required to be submitted on a specific claim form, prescribed by the Secretary, and available online or at the local RO.]  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p) (2016).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155 (a) (2014).  VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a); Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

Under the applicable regulation, the effective date of an award of SMC based on the Veteran's spouse's need for aid and attendance is generally the date of receipt of the claim.  See 38 C.F.R. § 3.401 (a)(3) ("Spouse, additional compensation for aid and attendance: Date of receipt of claim or date entitlement arose, whichever is later"). However, this regulation also provides that when an award of disability compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, additional disability compensation payable to a veteran by reason of his spouse's need for aid and attendance shall also be awarded for any part of the award's retroactive period for which his spouse's entitlement to aid and attendance is established.  38 C.F.R. § 3.401 (a)(3).

The Veteran's claim for SMC based on the need for regular aid and assistance for his spouse was received by the AOJ on September 3, 2013.  Along with his claim, he submitted medical records issued from Ramos General Hospital documenting his wife, E.M.'s admission, hospitalization and treatment at this facility from March 28, 2013 to April 3, 2013.  The records reflect that she was admitted due to severe low back pain, and had final diagnoses of osteoporotic fracture, T12; urinary tract infection; and acid peptic disease at discharge.  An August 2013 Medical Certificate reflects a final diagnosis of "fracture, closed, M/3rd femur, right secondary to vehicular accident."  

At the August 2013 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the VA physician took note of the Veteran's spouse's diagnoses of osteoporotic fracture at T12, urinary tract infection, and acid peptic disease.  According to the VA physician, she did require assistance when it came to bathing and tending to other hygiene needs, and she could not go to the bathroom by herself due to her osteoporotic fracture.  It was further noted that she required medication management for her back and abdominal pain.  With regard to any restrictions of the lower extremities, the VA physician noted that the Veteran's spouse walked very slowly and could only tolerate very short distances.  With regard to any restrictions affecting the spine, trunk or neck, the VA physician noted that she was unable to totally turn to her left or right side because of her back pain.  According to the VA physician, the Veteran's spouse did require aids such as canes, braces, crutches, or the assistance of another person for locomotion as a result of her disabilities.  

In the November 2013 rating decision, the AOJ granted the Veteran's claim for entitlement to SMC based on the need for regular aid and attendance of his spouse, effective from September 3, 2013.  The rating decision also reflected that the AOJ granted the Veteran's claims for service connection for bilateral hearing loss, (evaluated as 30 percent disabling, effective May 29, 2013), and tinnitus (evaluated as 10 percent disabling, effective May 29, 2013).  The record showed that he was awarded a combined disability rating of 40 percent, effective May 29, 2013.  That date was the earliest date that any disability was established as service connected.  

In the January 2014 notice letter, the Veteran was informed that his awarded benefits included an additional amount for his spouse who was included as his dependent.  The Veteran disagreed with the effective date assigned for the SMC benefits for his spouse, and asserted that the effective date should be the date his spouse was admitted to Ramos General Hospital in March 2013.  In the January 2015 rating decision, the AOJ determined that entitlement to SMC based on the need for aid and attendance of the Veteran's spouse was warranted effective from May 29, 2013, the date in which the Veteran was granted a 40 percent combined rating for his combined service-connected conditions.  

The appropriate effective date under the regulation is generally the date of claim unless one of the above noted exceptions applies.  One of the exceptions is the language of the regulation indicating that when an award of disability compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, additional disability compensation payable to a veteran by reason of his spouse's need for aid and attendance will also be awarded for any part of the award's retroactive period for which his spouse's entitlement to aid and attendance is established.  38 C.F.R. § 3.401 (a)(3).  In Sharp v. Shinseki, 23 Vet. App. 267 (2009), the Court found, in an analogous situation, that there can be multiple rating decisions that establish entitlement to additional compensation for dependents, that entitlement to additional compensation for dependents is premised on any rating decision that establishes compensation at not less than 30 percent, and that the effective date for additional compensation for dependents is the same as the effective date of the rating decision that granted the entitlement, as long as proof of dependency is submitted within one year of the decision notice concerning the rating decision.  See also VA Fast Letter 11-38, Adding Dependents to a Retroactive Award (Dec. 19, 2011).  In this case, November 2013 rating decision established entitlement to additional compensation at not less than 30 percent and the decision notice letter pertaining to this rating decision was issued and sent to the Veteran in January 2014.  The Veteran submitted evidence of his spouse's need for aid and attendance in September 2013 within one year of the decision notice concerning the rating decision (in fact, several months prior to such decision).  Pursuant to the exception in 38 C.F.R. § 3.401 (a)(3), the Veteran is entitled to the same effective date, May 29, 2013, for the grant of entitlement to SMC based on his spouse's need for aid and attendance, based on the Court's reasoning in Sharp.

Another exception is when an informal claim for the benefit subsequently granted had previously been filed but not recognized by the RO.  That is not the case here, however.  Prior to the Veteran's claim for entitlement to SMC based on the need for regular aid and attendance for his spouse, there is no other communication received by VA that can be construed as a claim for SMC based on the need for regular aid and attendance for his spouse.  See 38 C.F.R. § 3.1 (p).  Prior to the date of his SMC claim, the majority of the evidence focused on the Veteran's claims for various health ailments, his claims for nonservice-connected pension benefits, and medical records pertaining to his peptic ulcer disease.  

In addition, the Veteran was not service-connected for any disability at the time of his claim for SMC benefits.  With regard to any pending claims at the time, the record reflects that the Veteran's claims for service connection for bilateral hearing loss, peptic ulcer disease, rheumatoid arthritis, organic diseases of the nervous system, and hypertension were received at the AOJ on May 29, 2013.  There were no claims pending prior to this date.  Indeed, the Veteran did not meet the minimum 30 percent rating requirement for SMC based on aid and attendance of his spouse until May 29, 2013.  Although he had filed a claim for various disabilities, including peptic ulcer disease, in February 2000, the merits of this appeal were never adjudicated because he requested that his claims seeking service-connection for various disabilities, including peptic ulcer disease, be converted to a claim for nonservice-connected pension benefits instead.  His claim for nonservice-connected pension benefits was denied in April 2001, and although he filed an NOD with this decision, and it was readjudicated and denied again in the June 2001 Statement of the Case, the Veteran did not perfect his appeal of this claim.  The Veteran filed another claim for nonservice-connected pension benefits in November 2011, which was denied by the AOJ in December 2011.  The Veteran did not appeal the denial of this claim.  

In conclusion, when applying the law to the facts of this case, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than May 29, 2013 for the grant of SMC benefits based on the need for regular aid and attendance of the Veteran's spouse. 


ORDER

Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for rheumatoid arthritis is denied.  

Entitlement to service connection for organic diseases of the nervous system is denied.  

Entitlement to an effective date earlier than May 29, 2013 for the grant of SMC based on the need for regular aid and attendance of the Veteran's spouse, is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran maintains that his pelvic ulcer disease, and symptoms of this disorder, first began to manifest in service.  He also maintains that he started receiving treatment for this disorder in service.  The record reflects that the Veteran originally filed a claim for service connection for peptic ulcer disease, in February 2000.  

Following his February 2000 Application for Compensation or Pension, a review of the claims folder indicates that the RO attempted to obtain the Veteran's service treatment records but was unsuccessful in retrieving these records.  Initially, VA attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC), but was unable to secure these records.  In an April 2000 letter, the RO informed the Veteran that due to a fire at the NPRC in 1973, many military records were damaged or destroyed to the point that they could not be reconstructed.  The Veteran was informed that his records may have been destroyed in a fire on that date.  When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  See also 38 C.F.R. § 3.159(c).  To help assist the Veteran in reconstructing his medical records, the RO provided the Veteran with a VA NA Form 13055 and asked that he identify the name of the organization or unit he served in during his period of active duty, as well as his dates of treatment.

The Veteran completed this form and submitted it to his RO in June 2000.  In the form, he listed the diseases and illnesses for which he received treatment in service, the dates he received treatment, and the military units and organizations to which he was assigned while being treated for these illnesses.  

It does not appear that the RO conducted a search for the Veteran's treatment records based on the information provided.  Indeed, the merits of the claim was not adjudicated following the submission of this evidence because in correspondence dated in January 2001 the Veteran asked that his claims seeking service-connection for various disabilities, including peptic ulcer disease, be converted to a claim for nonservice-connected pension benefits instead.  His claim for entitlement to nonservice-connected disability pension was denied in April 2001.  The Veteran appealed this decision, and although his claim for entitlement to nonservice-connected disability pension benefits was readjudicated and denied in the June 2001 Statement of the Case, he did not perfect an appeal of this claim.  

The Veteran filed his most recent claim for service connection for peptic ulcer disease in May 2013.  In the July 2013 Deferred Rating Decision, it was noted that the Veteran had previously submitted a completed NA Form 13055 in June 2000, but no action was made on this form because the Veteran eventually requested to change his claim from one seeking service-connected benefits to non-service-connected pension benefits.  The RO was instructed to send the Veteran another NA Form 13055 to complete, and it was noted that the Veteran should be asked to limit his in-service treatment for a three month period for the NPRC to conduct a search.  

A September 2013 letter was sent to the Veteran, and in the letter, the Veteran was asked to complete the enclosed NA Form 13055.  However, in a statement dated in November 2013, the Veteran indicated that the NA Form 13055 had not been included along with the September 2013 notice letter.  He asked that the RO provide him with a copy this form.  It does not appear that the RO provided him another copy of this form.  In this regard, the presumption of regularity states that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  Although the presumption of regularity extends to the AOJ and to other officials at the AOJ who were responsible for providing the Veteran and his representative with a copy of the NA Form 13055 (see Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO)), in cases where the Veteran's service treatment records are presumed destroyed, VA not only has a heightened duty to assist the Veteran in developing facts pertaining to his claim, but they also have an obligation to search for alternative treatment records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  

In this case, although the Veteran submitted to the RO a completed NA Form 13055 in June 2000 identifying the illnesses he received treatment for, his dates of treatment, and the organizations to which he was assigned in service, no development was conducted using this information.  The Board acknowledges that, at the time, the Veteran's claims were converted from seeking service connected compensation benefits for multiple disabilities to one seeking nonservice-connected disability pension benefits.  However, given that he filed additional claims for service-connected disability benefits thirteen years later, the information provided in his June 2000 NA Form 13055 could have been used in conducting a more thorough and advanced search for the Veteran's service treatment records regardless of the whether he failed to complete the NA Form 13055 provided to him in September 2013, or was simply unable to complete this form given that one was not in fact provided to him.  Indeed, it does not appear that any formal requests were made for the Veteran's service treatment records under the Personnel Information exchange System (PIES) utilizing the information in the June 2000 NA Form 13055.  Furthermore, no requests have been made for the Veteran's morning/sick reports or his personnel records.  The Board notes that clinical records may be located in the Veteran's personnel file.  Moreover, service personnel records may be stored in a different location than that of the service treatment records.  Also, the Veteran's personnel records may contain information regarding his unit or organization at the time of his injuries.  If so, unit histories, including sick call and morning reports, may be obtained.   As such, the Board concludes that all efforts to reconstruct the Veteran's service treatment records have not been "reasonably exhausted."  As additional action by the RO may be fruitful in either obtaining the Veteran's service treatment records or documenting information that the records cannot be obtained, the Board determines that further development is warranted.  See Dixon v. Derwinski, 3 Vet. App. 261, 263-4 (1992).  

In a post-service employment history form submitted by the Veteran in June 2000, the Veteran indicated that he worked as a farmer from the time of his separation from service in 1949 until 1990.  He attributed his reasons for leaving this occupation to his peptic ulcer disease.  He thereafter filed a claim for entitlement to a TDIU in August 2013 (that was date-stamped as received by the AOJ in September 2013).  In his application, he indicated that his service-connected hearing loss, tinnitus, as well as his nonservice-connected hypertension, rheumatoid arthritis, peptic ulcer disease and organic diseases of the nervous system prevent him from securing or following any substantially gainful employment.  In light of the fact that the Veteran has attributed his inability to work, in part, to his peptic ulcer disease, then his claim for a TDIU is dependent upon a determination of the Veteran's claim seeking service connection for peptic ulcer disease.  As such, the Board finds that consideration of the Veteran's claim for a TDIU is inextricably intertwined and remains deferred pending adjudication of the claim seeking service connection for peptic ulcer disease.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with another NA Form 13055 to complete in an attempt to reconstruct his lost service treatment records.  Ask him to identify the diseases/ailments he received treatment for; a more specific time period (three month time frame) for when he received treatment; the name(s) of the military unit(s) or organization(s) he was assigned to at the time he received treatment; and the names of the military hospitals and outpatient centers from which he may have received treatment.  Once he has submitted a completed NA Form 13055, using this form along with the completed June 2000 NA Form 13055, request from the NPRC, or other appropriate source, the following:

a. The Veteran's entire Military Personnel File (OMPF), including basic and extended service personnel records, administrative remarks, evaluations and orders. 

b. Any sick/morning reports for his unit mentioning incidents involving the Veteran during the relevant time period(s).  

c. Any hospital/outpatient clinical records relating to treatment the Veteran received during the relevant time period(s).

d. Any secondary sources of service treatment records such as Surgeon General's Office (SGO) reports, mentioning the Veteran, specifically during the relevant time period(s) he references for when he received treatment for his claimed disorder(s).  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought, and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2016).  All available service records should be associated with the Veteran's claims folder.  

2.	If potentially retrieved service treatment records reflect any treatment for, or notations, signs, manifestations, or a diagnosis of his claimed peptic ulcer disease, then schedule the Veteran for a VA examination with a VA physician to determine the nature and etiology of his peptic ulcer disease.  The entire paperless claims file must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should also take note of any potentially retrieved military records reflecting evidence of treatment for, or manifestations of, the Veteran's peptic ulcer disease.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner must then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's peptic ulcer disease had its clinical onset in service or is otherwise related to the Veteran's military service.  The examiner should address any potentially retrieved service treatment records reflecting any notations, manifestations, or diagnosis of, or treatment for peptic ulcer disease.  If the examiner finds that the Veteran's disability is not related to his service, then he/she must provide a complete rationale upon which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.	After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


